     Case: 18-10304   Document: 00515286816    Page: 1      Date Filed: 01/27/2020

 Case 3:14-cv-02899-B Document 183 Filed 01/27/20      Page 1 of 1 PageID 2132



          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                           _______________________              United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 18-10304                     January 3, 2020
                           _______________________
                        D.C. Docket No. 3:14-CV-2899              Lyle W. Cayce
                                                                       Clerk
EFRAIN AREIZAGA,

            Plaintiff - Appellant

v.

ADW CORPORATION,

            Defendant - Appellee

             Appeal from the United States District Court for the
                         Northern District of Texas

Before SOUTHWICK, WILLETT, and OLDHAM, Circuit Judges.

                               JUDGMENT

      This cause was considered on the record on appeal and the briefs on file.

      It is ordered and adjudged that the judgment of the District Court is
affirmed.

      IT IS FURTHER ORDERED that plaintiff-appellant pay to defendant-
appellee the costs on appeal to be taxed by the Clerk of this Court.




                                            Certified as a true copy and issued
                                            as the mandate on Jan 27, 2020
                                            Attest:
                                            Clerk, U.S. Court of Appeals, Fifth Circuit
